El Juez Asociado .Se. Wole,
emitió la opinión del tribunal.
A la demanda presentada en este caso formuló el deman-dado nna excepción previa qne fue desestimada. El deman-dado a la vez presentó su contestación admitiendo en ella virtualmente ‘los hechos contenidos en dicha demanda, 'pero presentando iitiévas materias objeto de defensas para que se anulara la obligación,' cuyo cürrtplimierito se exigía. En el *324juicio, la discusión principal que surgió, fué con motivo de un documento escrito que fué presentado por el demandante, en el cual el demandado reconocía que estaba en posesión de las treinta y dos cuerdas de terreno pertenecientes a la suce-sión de Juan Barreto Petana por virtud de un título posesorio, pero que él, dicho demandado, traspasaría el mismo a la re-ferida sucesión tan pronto como hubiese obtenido un título de dominio. El demandado hizo caso omiso de su ofrecimiento y traspasó la finca a Juan Delgado causando así perjuicios al demandante, según se ha alegado. El demandado presentó y ofreció testigos de reputación para probar que el documento escrito había sido obtenido de él fraudulentamente, puesto que en realidad, él tenía derecho a las fincas en cuestión o a su equivalente, debido a los convenios que había efectuado con Juan Barreto Petana a quien el demandado había traspasado la finca en cuestión y por la cual jamás había recibido can-tidad alguna; que el padre en su lecho de muerte había suplicado a sus hijos que verificaran el pago al demandado; qúe él entró en posesión de la finca con conocimiento y consen-timiento de los hijos o algunos de los mismos y posterior-mente y a virtud de una gran insistencia y súplica por parte de ellos, estuvo conforme en venderles la finca firmando al efecto un contrato; que luego los hijos vinieron donde él y le hicieron ver que el susodicho convenio o contrato se había perdido, por lo que le suplicaron que firmara otro docu-mento que le entregaron, manifestándole que aquel que le pre-sentaban era enteramente igual al que había firmado anterior-mente; que él, dicho demandado, por. ser un sacerdote, se encontraba entonces expidiendo varias licencias de nacimiento y otras de igual clase, y firmó el documento sin haberlo leído.
. El demandante en esta acción es el comprador de las par-ticipaciones pertenecientes a la sucesión de Juan Barreto Petana. ......
.La corte,, después de..haber hecho un..detenido análisis de la prueba,.diqtó sentencia.a, favor del demandante por Ios-daños^ perjuicios que ,s.e..le. causaron ascendentes, a la- suma *325de $1,843, principalmente por haber existido nna gran con-tradicción en la prueba y teniendo en cuenta el principio de que todo aquel que firma un contrato, se presume que lo hace con conocimiento de causa, y que este documento era tan corto (constaba de menos de una hoja de papel) que el demandado solamente hubiera tenido que darle una ojeada para enterarse de su contenido, y además, porque existían incongruencias en la declaración del demandado.
La alegación principal en este tribunal ha versado sobre la prueba, si bien el apelante no ha dejado de hacer alega-ciones en cuanto al error cometido por la corte al desestimar la excepción previa. Pasemos a examinar la demanda.
Según ésta, el demandante Eusebio Mojica es vecino del Pueblo de Trujillo Bajo, y expresa que Juan Barreto Petana falleció intestado en 30 de enero de 1892, dejando a su viudá y trece hijos, treinta y dos cuerdas de terreno comprendidas en la jurisdicción de la Carolina; que algunos de los hijos falle-cieron, por lo que la madre entró en posesión de las participa-ciones correspondientes a los mismos, y que uno de los otros hijos murió dejando su participación a sus hijos y nietos; que el demandado, el día 13 de octubre de 1892, injusta e ilegal-mente, tomó posesión de dicho predio de terreno compuesto de 32 cuerdas, sabiendo perfectamente que no tenía título o derecho a dicho predio, y obtuvo un título posesorio de ese mismo terreno y de otra porción perteneciente a él, de igual cabida, haciendo un total de sesenta y cuatro (64) cuerdas; que después de haber obtenido el demandado dicho título posesorio el día 7 de octubre de 1901, otorgó a la su-cesión de Juan Barreto Petana un documento, en el cual admitió que del terreno contenido en.las sesenta y cuatro cuerdas, de las cuales había obtenido un título posesorio que había sido inscrito a su nombre en el Registro de la Propiedad, las 32 cuerdas ya descritas en la demanda, pertenecían a la sucesión de Juan Barreto Petana y no al demandado, com-prometiéndose en dicho documento a transferir dichas treinta y dos cuerdas de terreno a la mencionada sucesión tan pronto *326corao el demandado hubiese obtenido un título de dominio; que posteriormente el demandante adquirió por compra a varios miembros de la sucesión de Juan Barreto Petana 29.52 cuerdas de las treinta y dos cuerdas de terreno que per-tenecían a dicha sucesión; que a pesar de los distintos re-querimientos que se han hecho al demandado desde que ad-quirió las 29.52 cuerdas de terreno de los expresados here-deros, el demandado se ha negado y rehusado otorgar la escritura de dicha propiedad, de acuerdo con su compromiso o a entregar la posesión de ella a los herederos de Barreto Petana o al demandante, y que no obstante la existencia del mencionado contrato, el demandado ha vendido el terreno de referencia a Juan Delgado, otorgándole el correspondiente título, causando con esto, daños al demandante en la suma de dos mil dólares ($2,000) valor del terreno, y mil quinientos dólares ($1,500) por las rentas y beneficios de dicha propie-dad desde el 7 de octubre de 1901.
El apelante admite en su alegato que el demandante ten-dría una buena causa de acción si el pleito seguido hubiera sido por reivindicación, pero que no habiendo ejercitado dicha acción sino la de daños y perjuicios, que es subsidiaria, ésta no puede prosperar. El apelado por el contrario sostiene que al dejar González Lajo, al ser requerido para ello, de traspasar la finca al demandante, de conformidad con el con-trato, traspasándosela a otra persona, dicho demandado quedó responsable por daños y perjuicios.
Si fuera ésta una acción entablada por los herederos de Juan Barreto Petana ¿cuál sería entonces el derecho.de los mismos contra el demandado? Se alegó en la demanda que el título lo tenía el padre de dichos herederos habiendo pasado luego a ellos. No se alegó, que el demandado tuviera otro título que el posesorio. El apelado ni siquiera alega que el demandado obtuviera un título de dominio y que posterior-mente lo traspasara a Juan Delgado, sino que solamente expre-sa que dicho demandado adquirió un título posesorio y lo ins-cribió en el Registro de la Propiedad; de modo que en cuanto *327al demandado González Lajo, los herederos siempre, hasta el traspaso a Jnan Delgado, tuvieron una buena acción reivin-dicatoría o de otra clase, pues es bien conocido que un tituló posesorio no será eficaz en oposición al de otra persona con mejor derecho o al del verdadero dueño. (Ley Hipotecaria, artículo 394, y sus comentarios.)
González Lajo inscribió su título posesorio en el Registró de la Propiedad y vendió la finca a Juan Delgado. Este último no pudo adquirir más derechos que los que tuviera su causante. De modo que si González Lajo no tenía el dominio de la finca, tampoco lo tenía Delgado. La situación legal no mejoró por la venta hecha a Delgado. Su título continuó siendo posesorio y continuará siéndolo mientras no se eleve a título de dominio, lo que no resulta de la demanda. Por tanto, los herederos de Juan Barreto Petana a no ser por el traspaso que hicieron a Eusebio Mojica, hubieran podido cier-tamente ejercitar la acción reivindicatoría contra Juan Delgado.
¿Qué derechos de acción fueron los que adquirieron los herederos por virtud de la promesa hecha por González Lajo? Según hemos visto, la demanda se basa en el supuesto de que los herederos adquirieron un título en la finca, proveniente del padre de los mismos. Teniendo ya un verdadero título, según se ha alegado en la demanda, el traspaso hecho por González Lajo no podía conferirles más derecho. Ellos no fueron perjudicados, si se tiene en cuenta la demanda, por el hecho de que González Lajo no hiciera el traspaso, y por tanto, no surgió ninguna acción. Ellos tenían primeramente una causa de acción contra el apelante en reivindicación y después contra la persona a quien González Lajo hizo el traspaso. Y no hubieran quedado en mejor situación por el hecho de que González Lajo hubiera traspasado la finca a los mismos, conservando la posesión.. El solamente quedó obli-gado por su contrato a traspasar el título o aquella parte del mismo que, tenía. ' ■
Hay mucha más razón para resolver que .Eusebio Mojica *328carece de cansa .de acción. El no tenía relación alguna contractual con González Lajo ni era su causakabiente. El ape-lado, según la demanda, solamente adquirió 29.52 cuerdas de las 32 que pertenecían a los herederos de Juan Barreto Pe-tana. Les compró terrenos pero no sus derechos de acción ■contra González Lajo, si es que algunos tenían. El apelado compró cuando ya constaba del Registro que la finca había sido traspasada a Juan Delgado. El daño o perjuicio, si alguno hubo, se había causado a la sucesión, y si ellos le vendieron algo sin título alguno, su acción procede contra los mismos. Si tenían el título, entonces todavía tendría él una causa de acción contra Juan Delgado, quien según hemos visto, no adquirió título alguno contra los herederos de Juan Barreto Petana.
No se ha hecho alegación alguna de que Juan Delgado adquiriera por prescripción el dominio de los terrenos, im-pidiendo así que el demandante recobrara el terreno ni podría hacerse tal alegación porque, según la demanda, la posesión de González Lajo es fraudulenta y no se ha alegado que Juan Delgado haya estado en posesión por diez años.
La demanda es defectuosa de cualquier manera por no alegarse en ella ningún deber u obligación por parte del apelante para con el apelado o de que le sucediera en los derechos de alguno de los herederos de Juan Barreto.
La sentencia debe ser revocada y dictarse otra a favor del demandado, sin especial condenación de costas.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Juez disidente: Sr. MacLeary.
El Juez Asociado Sr. del Toro firmó haciendo constar estar conforme con la..sentencia, pero nó con todas los razona-mientos consignados qn la opinión.
La moción de reconsideración presentada en este caso fué .declarada sin lugar.